Case 9:19-cv-80825-DMM Document 31-5 Entered on FLSD Docket 10/22/2019 Page 1 of 3




                       EXHIBIT “E”
 Case 9:19-cv-80825-DMM Document 31-5 LAW
                                        Entered
                                          OFFICES
                                                  on FLSD Docket 10/22/2019 Page 2 of 3
                           JOHNSON, ANSELMO, MURDOCH, BURKE, PIPER & HOCHMAN, P.A.
                                                         A PROFESSIONAL ASSOCIATION
   DAMIAN H. ALBERT, P.A.                                                                E. BRUCE JOHNSON *
SCOSCOTT D. ALEXANDER, P.A.                             2455 EAST SUNRISE BOULEVARD      MELISSA L. JOHNSON
   MICHAEL T. BURKE *                                             SUITE 1000             W. HAMPTON JOHNSON IV, P.A.
                                                          FORT LAUDERDALE, FL 33304      MICHAEL R. PIPER *
   SELENA A. GIBSON
   HUDSON C. GILL, P.A.                                                                  JONATHAN H. RAILEY
                                                                  ___________            DAVID M. SCHWEIGER, P.A.
   JEFFREY L. HOCHMAN, P.A.
                                                                                         CHRISTOPHER J. STEARNS, P.A.
   DUCHANT JOHNSON                                           (954) 463-0100    Broward    _______________
      _______________                                         (305) 945-2000    Dade
                                                                                         RETIRED:
                                                              (561) 640-7448    WPB      RONALD P. ANSELMO
    * BOARD CERTIFIED CIVIL TRIAL LAWYERS                                                BURL F. GEORGE
                                                          TELECOPIER (954) 463-2444      ROBERT E. MURDOCH




                                                          October 15, 2019


        Mr. Matthew Dietz
        Disability Independence Group, Inc.
        2990 S.W. 35th Avenue
        Miami, FL 33133

                     Re:           Quasha Discovery Issues

        Dear Mr. Dietz:

               In our continued good faith effort to resolve discovery issues without involving the court,
        below is a further explanation of some issues which may further clarify or narrow the issues.

        Request for Production #2
        The City does not have any memoranda, budget items, resolutions, meeting minutes, meeting
        agendas, contracts (including contracts with other leagues and governmental entities for sports
        play), electronic meeting agenda reminders, or advertisements pertaining to PBGYAA. The
        PBGYAA is an independent entity that produces sports leagues in Palm Beach Gardens, and the
        City provides the fields. This continued relationship has essentially been a handshake agreement
        and mutual understanding. The City does not own, control, or maintain anywhere within its
        possession the PBGYAA documentation being sought. Plaintiff has already sought that
        documentation via a non-party subpoena to the PBGYAA, and that is the same manner in which I
        would procure the information if I required it for the defense of the City.

        The City has literally thousands of emails that would fall within the realm of “refer to the
        PBGYAA” which could involve asking city employees to mow, stripe, take out garbage,
        scheduling issues, weather matters, permitting, and so forth at parks that are utilized by PBGYAA.
        There are 11 leagues in both the spring and fall, and baseball is just a minor part of that. We ask
        that Plaintiff reasonably limit the request to the baseball leagues and/or to issues involving
        concessions.

        We have forwarded the financial budgets and Plaintiff is welcome to inspect all commission
        meeting minutes at City Hall for the 2017 to present time period.

        On the issue of permits, given the amount of leagues, there are thousands of permits. I have
        asked the City staff to provide me with a condensed listing of just the baseball permits from
        2017 to present, and that condensed listing alone is hundreds of pages, and it is attached for
Case 9:19-cv-80825-DMM Document 31-5 Entered on FLSD Docket 10/22/2019 Page 3 of 3
   your review. To produce all permits for all sports for 3 years is extremely burdensome and
   overbroad.

   Request for Production #3
   Plaintiff essentially seeks every email sent and/or received by Lindsey Marsh over a 3-year period.
   Again, I am advised that there are thousands of emails pertaining to an array of issues of youth
   sports, for 11 leagues in two separate seasons. We ask that Plaintiff limit the request to baseball
   and/or issues involving concessions. Alternatively, in lieu of producing the documents (which is
   what is requested at present), the City will make a terminal available at City Hall for you or your
   designee to review the email account of Marsh for a period of 3 years, in order to select which
   emails will be produced. Again, that would entail reviewing literally thousands of emails over
   several days.

   It is estimated that the majority of Marsh’s emails pertain to youth sports, and so it is not feasible
   to have city staff review her thousands of emails and remove that percentage that does not, leaving
   the only option being to schedule a review of all of her emails.

   Request for Production #5
   Besides the emails previously provided, my paralegal is currently printing hundreds of emails
   which refer or pertain to Quasha, and they will be provided today. A privilege log was sent
   yesterday. We have no dispute.

   Request for Production #9 / Interrogatory #4
   Neither the City nor the PBGYAA receive any federal assistance pertaining to PBGYAA
   recreation programs. The grant referenced in #4 was not federal and so there is no inconsistency.
   Asking the City to research and produce all grant information since the beginning of its
   incorporation 50 years ago is overbroad, unduly burdensome and does not seek information
   reasonably calculated to lead to the discovery of admissible evidence in this case. We stand by
   our objection to request for production #9.

                                                  Very truly yours,

                                                  /s/Scott D. Alexander

                                                  Scott D. Alexander
                                                  For the Firm
